        Case 1:21-cv-00620-BKS-ATB Document 57 Filed 09/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


A.S.,

                                    Plaintiff,                     1:21-cv-620 (BKS/ATB)

v.

CITY SCHOOL DISTRICT OF ALBANY, et al.,

                                    Defendants.


Appearances:

For Plaintiff:
Rebecca J. Houlding
Giselle Brianceschi Schuetz
Friedman & Houlding LLP
1050 Seven Oaks Lane
Mamaroneck, NY 10543

For Defendants City School District of Albany, City School District of Albany Board of
Education, Lori McKenna, Dale Getto, and Anne Savage:
Gregg T. Johnson
April J. Laws
Loraine Clare Jelinek
Johnson & Laws, LLC
646 Plank Road, Suite 205
Clifton Park, NY 12065

For Defendant Jeffrey Honeywell:
Frank W. Miller
Charles C. Spagnoli
Giancarlo Facciponte
The Law Firm of Frank W. Miller, PLLC
6575 Kirkville Road
East Syracuse, NY 13057


Proposed Intervenor pro se:
S.A.
New York, NY 10021
        Case 1:21-cv-00620-BKS-ATB Document 57 Filed 09/15/21 Page 2 of 3




Hon. Brenda K. Sannes, United States District Judge:

                             MEMORANDUM-DECISION AND ORDER

        Plaintiff A.S. commenced this action asserting claims of sexual harassment,

discrimination, and retaliation under 42 U.S.C. § 1983 and Title IX of the Education

Amendments of 1972 based upon events that occurred while she was a minor attending Albany

High School. (Dkt. No. 1). On July 6, 2021, S.A., 1 appearing pro se, filed a motion to intervene

in this action as an additional defendant. (Dkt. No. 28). Plaintiff opposed the motion (Dkt. No.

33). Defendants did not oppose the motion. (Dkt. Nos. 31, 32). S.A. filed a reply on August 2,

2021. (Dkt. No. 34). This matter was referred to United States Magistrate Judge Andrew T.

Baxter who, on August 11, 2021, issued a Report-Recommendation recommending that S.A.’s

motion to intervene be denied. (Dkt. No. 39). Magistrate Judge Baxter advised the parties that,

under 28 U.S.C. § 636(b)(1), they had fourteen days within which to file written objections to the

report, and that the failure to object to the report within fourteen days would preclude appellate

review. (Dkt. No. 39, at 20–21). No objections to the Report-Recommendation were filed.

        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court’s review is for clear error. See Petersen v. Astrue, 2 F. Supp. 3d

223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983

amendment. Having reviewed Magistrate Judge Baxter’s thorough and thoughtful Report-

Recommendation for clear error and found none, the Court adopts the Report-Recommendation

in its entirety.

        For these reasons, it is




1
 S.A. has been identified by her initials purportedly to help protect the anonymity of her minor son who is accused
of sexually harassing A.S. while they were both minors. (Dkt. No. 39, at 1 n.1).



                                                         2
       Case 1:21-cv-00620-BKS-ATB Document 57 Filed 09/15/21 Page 3 of 3




        ORDERED that the Report-Recommendation (Dkt. No. 39) is ADOPTED in its

entirety; and it is further

        ORDERED that S.A.’s motion to intervene (Dkt. No. 28) is DENIED; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.



Dated: _________________
       September 15, 2021
       Syracuse, New York




                                              3
